Being unable to agree with the majority of the court in their decree enjoining the city from prosecuting the proceedings to appropriate the property of the plaintiff in this action, I deem it my duty to set forth the reasons why I dissent from the opinion of the majority.
Of course, if it is true, as contended by the learned judge who wrote the opinion, that the resolution of June 15, 1925, was a declaratory resolution *Page 76 
to appropriate the property of the plaintiff, and other property, there would not be a dissenting opinion, but because of the utter misconception of the force and effect of that resolution on the part of the majority I find it impossible to acquiesce in the opinion.
In the opinion of the learned judge, much is made of the resolution of April 6, 1925. This is designated and known as a setback resolution, which was held to be unconstitutional by the United States court, in its suit on behalf of the plaintiff in this case. One must readily acquiesce in the decision of the United States court that for a municipality to attempt to take possession of property, or to prevent the owner from building out to the street line by declaring or by adopting a resolution widening a street, would be in effect to take people's property without due process of law and without compensation.
Just why any stress should be placed on that resolution it is difficult to say, unless it is to show that that resolution contemplated ultimately the widening of Euclid avenue from the city limits to East Fifty-fifth street, and that the resolution of June 15th did not contemplate going that far.
It must be apparent to everybody that under the present day use of public streets, particularly one so busy as Euclid avenue, it becomes a prime necessity to widen the street. That Euclid avenue needs widening every person of sound judgment must concede. Everyone with sufficient judgment to form any opinion on any subject, especially one so important as that, must necessarily conclude that to widen a street like Euclid avenue from East Fifty-fifth street east any distance is a tremendous *Page 77 
undertaking, one that involves the expenditure of millions of dollars, and one that can only be accomplished after years of effort and the expenditure of vast sums of money.
Now the property in question being on the south side of Euclid avenue some distance east of East Fifty-fifth street, and west of East Sixty-ninth street, for some reason had become vacant and the owner, the plaintiff in this action, was desirous of constructing a hotel upon the property. Now if the city should stand by and permit him to build an expensive structure flush out with the street, when the time came for widening the street it would simply add that much more expense to the general public in paying for the structure thus erected upon this portion of the property.
The purpose of the setback resolution of April 6, 1925, was to notify people, but the vice in it was that it kept them from building, and thus took their property without due process of law and without compensation. After the United States Court held this resolution to be invalid, the council passed the resolution of June 15, 1925, which was a sort of a declaration of an intention and purpose ultimately to widen Euclid avenue 20 feet on each side from East Fifty-fifth street to East Sixty-ninth street.
The charter provides for a city plan commission and stipulates that, before any street can be widened, the city plan commission must consent and approve of the action.
The resolution of June 15th was nothing more than a declaration of the intention of the city to widen Euclid avenue from East Fifty-fifth street to East Sixty-ninth street, a declaration of council to appropriate, but did not attempt to appropriate *Page 78 
any property. It simply declared the council's purpose and intention to widen Euclid avenue, and the only person or body interested at that time was the building commission, and this resolution was notice upon it. Now that resolution would only affect Babin, and others who stood like him, in that it would be notice that when the city sought to appropriate this particular piece of property it was not a desultory step, but was a step toward a great improvement which could not be accomplished all at once.
The record in this case shows that Babin had notice of the passage of that resolution, as a letter from the law director to him and his acknowledgment of service of that letter would indicate, but in my judgment it was not necessary at all to notify the property owners of that resolution; its purpose being as I have already outlined.
Now on January 11, 1926, the council just made the declaratory resolution to appropriate the property of Jacob Babin, and it was followed by the ordinance authorizing the city law director to begin appropriation proceedings March 22, 1926.
The declaratory resolution of January 11 and the ordinance of March 22 were both served upon Jacob Babin. The only parcel of property that was sought to be appropriated by that proceeding was the property of Babin, and the only reason for that apparently was the fact that Babin's property was vacant, and, inasmuch as he was about to build a substantial structure, the Roosevelt Hotel, it would be a foolhardy thing to permit the erection of such a structure and afterwards compel the public, the city of Cleveland, to pay added *Page 79 
damages by reason of this structure having been built.
There is nothing in the law which requires all these proceedings to be brought at once. The declaratory resolution contemplates that all people affected by that appropriation must be notified. Now it is hardly tenable to claim that the city had to bring these proceedings to appropriate all at one time. It would be physically and financially impossible so to do, and it seems to me that in the sense of economy the city would be derelict if it did not prevent the erection of expensive buildings on property which it contemplated to later appropriate.
The arguments made in the United States Court against the so-called setback ordinance do not avail here. The city council undertakes to appropriate this property, and in such appropriation the whole question of damages to the balance of the property, because of its being set back, if there be any, and the length of time that might elapse before all the property was acquired, would all be subjects of proper discussion, and damages could be fixed and adjudged by the jury for such taking, and inasmuch as there is a complete and adequate remedy at law, and council alone has authority to say when and how it shall proceed to appropriate within the law, we do not see how a court of equity is called upon to interfere in any way. The learned argument of the majority of the court, in the majority opinion in this case, placing the entire illegality of proceedings that warrant the interference of a court of equity to prevent a court of law from appropriating this property, relates wholly to the resolution of June 15, and they base their whole *Page 80 
argument upon the fact that that resolution was not served upon all the property owners between East Fifty-fifth street and East Sixty-ninth street.
I have already given my views, and, I think, the city's views, of that resolution, and of the force and effect of it.
Now it must be apparent that, if a great public improvement like the widening of Euclid avenue is ever undertaken, a beginning must be made somewhere. It is common knowledge that east of Sixty-ninth street they are at intervals widening the avenue 20 feet on each side, and it has come to the knowledge of this court during the argument that, from East Sixty-ninth street for some distance east on both sides of the street, agreements have been made whereby there is to be a widening of the street in conformity with the proposed widening between East Sixty-ninth and East Fifty-fifth streets. So the city is proceeding with as much expedition and celerity as the nature of the situation allows, and there is no law that the city must appropriate and be responsible for all the vast sums that would be necessary to appropriate 20 feet on both sides from East Fifty-fifth street to East Sixty-ninth street.
The buildings are flush with the street line. The street is so narrow that it is impossible for the street to accommodate traffic, even if Carnegie and other thoroughfares are made available, and the city, acting in good faith, seeks to prevent further encroachments upon the space it intends to ultimately acquire to accommodate the growing traffic of the streets.
I think that the whole question could have been determined in the insolvency court in the appropriation *Page 81 
proceedings, and the appropriation proceedings being regular in every way, notice having been served, and the only persons interested in this property being in court, I do not see why a court of equity should interfere. For these reasons I am compelled to dissent from the opinion of the majority of the court.